
	

113 HR 2739 IH: Efficient Use of Government Spectrum Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2739
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Ms. Matsui (for
			 herself, Mr. Guthrie,
			 Mr. Smith of Washington, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the reallocation and auction for commercial
		  use of the electromagnetic spectrum between the frequencies from 1755 megahertz
		  to 1780 megahertz.
	
	
		1.Short titleThis Act may be cited as the
			 Efficient Use of Government Spectrum
			 Act of 2013.
		2.Reallocation and
			 auction of 1755–1780 MHz band
			(a)In
			 generalNotwithstanding
			 paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47
			 U.S.C. 309(j)), not later than 3 years after the date of the enactment of the
			 Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), the
			 Commission shall—
				(1)reallocate the electromagnetic spectrum
			 described in subsection (d) for commercial use; and
				(2)as part of the system of competitive
			 bidding required by section 6401(b)(1)(B) of such Act (47 U.S.C.
			 1451(b)(1)(B)), grant new initial licenses, subject to flexible-use service
			 rules, for the use of such spectrum, paired with the spectrum between the
			 frequencies from 2155 megahertz to 2180 megahertz, inclusive.
				(b)Auction
			 proceedsFor purposes of
			 depositing the proceeds from the competitive bidding described in subsection
			 (a)(2) that are attributable to the electromagnetic spectrum described in
			 subsection (d), such spectrum shall be treated as spectrum that is required to
			 be auctioned by section 6401(b)(1)(B) of the Middle Class Tax Relief and Job
			 Creation Act of 2012 (47 U.S.C. 1451(b)(1)(B)).
			(c)Relocation of
			 and sharing by Federal Government stations
				(1)Relocation
			 prioritized over sharing
					(A)In
			 generalExcept as provided in paragraph (2), all Federal
			 Government stations in the electromagnetic spectrum described in subsection (d)
			 shall be relocated to other frequencies under the procedures implemented
			 pursuant to section 113(g)(6) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)(6)). Such
			 relocation procedures shall ensure maximum cooperation and coordination between
			 the affected Federal and commercial entities.
					(B)Department of
			 Defense stationsSection
			 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public
			 Law 106–65; 113 Stat. 768) shall apply to the relocation of stations operated
			 by the Department of Defense in the electromagnetic spectrum described in
			 subsection (d).
					(2)Sharing where
			 relocation not possible
					(A)Identification
			 of stationsIf a Federal
			 entity that operates a Federal Government station in the electromagnetic
			 spectrum described in subsection (d) determines, based on an operational impact
			 assessment, that such station cannot be relocated from such spectrum without
			 jeopardizing essential military capability, such entity shall identify such
			 station in the transition plan of such entity required, by section 113(h)(1) of
			 the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 923(h)(1)), to be submitted not later than 240 days before the
			 commencement of the competitive bidding described in subsection (a)(2).
					(B)Required
			 elements of transition planEach transition plan in which a station is
			 identified pursuant to subparagraph (A) shall provide for non-Federal users to
			 share with such station the electromagnetic spectrum described in subsection
			 (d). Where exclusion zones are necessary to avoid jeopardizing essential
			 military capability, such plan shall provide for the smallest possible zones
			 necessary for such purpose.
					(3)Withdrawal or
			 modification of assignments
					(A)WithdrawalUpon
			 relocation of a Federal Government station pursuant to paragraph (1), the
			 President shall withdraw the assignment to such station of the electromagnetic
			 spectrum described in subsection (d).
					(B)ModificationFor
			 each Federal Government station identified in a transition plan pursuant to
			 paragraph (2)(A), the President shall modify the assignment to such station of
			 the electromagnetic spectrum described in subsection (d) to permit shared
			 Federal and non-Federal use.
					(d)Spectrum
			 describedThe electromagnetic spectrum described in this
			 subsection is the spectrum between the frequencies from 1755 megahertz to 1780
			 megahertz, inclusive.
			(e)Commission
			 definedIn this section, the term Commission means
			 the Federal Communications Commission.
			
